DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	


                                                  Allowable Subject Matter
3.	Claims 1-5, 7-20 are allowed.	
4.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: A control unit configured to provide the charging or discharging signal to the voltage stabilization unit based on a magnitude of the DC voltage supplied from the power supply stage and to supply a switching signal to the switching unit to control turn-on or turn-off of a plurality of switches included in the switching unit including remaining claim limitations. 

                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 7,847,499 to Nakamura discloses a motor control system.
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.

/DAVID LUO/Primary Examiner, Art Unit 2846